Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, without costs. Memorandum: In two previous actions brought by the State of New York against this defendant and others, the defendant consented, in writing, to the entry of judgments enjoining him from certain practices prohibited by article 23-A of the General Business Law, known as the “ Martin Act.” In the instant action no complaint was ever served upon defendant but defendant, after an extended hearing in which he was represented by counsel, signed and acknowledged a stipulation containing these words: “ It is admitted that the action herein was commenced by service upon me of a summons in the above-entitled action; that service of a complaint alleging in detail fraudulent practices in violation of the General Business Law of the State of New York has been specifically waived by me, and that this consent be considered an admission on my part of such violation, and that the complaint would allege violation of two previous injunctions obtained against me, such violations being herein admitted.” The stipulation further provides: “ I, the undersigned, hereby consent to the entry of the foregoing judgment and permanent injunction, restraining me * * Judgment thereon was granted on February 4, 1936, and entered on May 4,1936. On June 10, 1939, defendant sought an order to modify the judgment in certain important particulars on the ground that the judgment herein was obtained through fraud and duress, as well as mistake. The order appealed from modified the judgment on the ground “ that said judgment herein was obtained, granted, and entered by excusable mistake and misapprehension of the defendant concerning the facts and law.” In this record we find no basis for a finding that defendant labored under any mistake or misapprehension concerning either the law or the facts with which he was confronted, and the order based on such finding; should be reversed. All concur. (The order grants a motion by the defendant to amend a judgment which enjoined defendant from any and all dealings in stocks, and securities in New York State.) Present—'Crosby, P. J., Cunningham, Taylor and Dowling, JJ.